DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 04/30/2021 has been entered. Claim 3 is canceled. Claims 12-28 are added. Claims 1-2 and 4-28 remain pending in the application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-13, 15, 17-20, 22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (hereinafter Hicks), US 2015/0186351A1, in view of Adams, US 2018/0210639 A1.

Regarding independent claim 1, Hicks teaches an electronic device (Fig. 1a; [0033]; Fig. 2a; [0049]), comprising:
a touch-sensitive display device (Fig. 1a, 2a, Touch Screen; [0050]);
one or more processors (Fig. 2a, Processor; [0049]); and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (Fig. 2a, Memory; [0049]; [0051]; [0030] “a computer program product (one or more non-transient computer readable mediums) that includes a plurality of instructions non-transiently encoded thereon, that when executed by one or more processors, cause a process to be carried out that includes the functionality of one or more of the features as variously described herein”) for:
displaying, via the touch-sensitive display device, content include a plurality of sets of characters (Fig. 6c; [0068] shows a page (i.e. content include sets of characters) on a touch screen));
while displaying the plurality of sets of characters, detecting a touch gesture at a first location corresponding to a set of characters of the plurality of sets of characters (Fig. 6c; [0069] describes the detection of a selection (i.e. touch) of a highlighted section);
in response to detecting the touch gesture:
describes the selected text are highlighted; [0026] “Highlighting generally refers to a selection of content (e.g., textual content) affected with a distinct coloration of that content”); and
displaying a first indicator at a first end of the set of characters and a second indicator at a second end of the set of characters (Fig. 6c, Highlight Handle; [0069] “When selected, the highlighted text section includes two handles on either end of the section” Examiner interprets the claimed indicator as the handle);
while continuing to detect the touch gesture on the display device, detecting movement of the touch gesture ([0069] “the highlighted text section includes two handles on either end of the section, as can be seen in FIG. 6 c, that can be used to expand or contract the highlighting in either direction (from the handle's original location) by dragging the handle as desired”); and
in response to detecting the movement:
visually distinguishing one or more additional characters of the plurality of sets of characters ([0068] “In some embodiments, dragging to highlight may highlight entire words at a time, while in other embodiments, dragging to highlight may highlight individual characters at a time. In yet another embodiment, individual characters may be highlighted until a space within the text is highlighted, causing only entire words to be highlighted after the space has been highlighted”); and

Hicks does not explicitly disclose wherein an initial portion of the touch gesture includes maintaining a stationary contact at the first location for more than a predetermined time.
However, in the same field of endeavor, Adams teaches an initial portion of the touch gesture includes maintaining a stationary contact at the first location for more than a predetermined time (Fig. 3, 304; [0034] “In response to detecting an input to select part of the information at 304, the process continues at 306. In the example of the portable electronic device 100, the input may be a touch on the touch-sensitive display 118 that meets a touch criterion or criteria. The touch criteria may include a determination of whether or not the touch location is within the area in which the information is displayed and may include a comparison of contact time of the touch to a threshold period of time such that the touch meets the criteria when the touch contact meets the threshold period of time”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of detecting a touch gesture including detecting a touch location within the area in which the information is displayed and a contact time compared to a threshold period of time as suggested in Adams into Hicks’s system because both of these systems are addressing 

Regarding dependent claim 2, the combination of Hicks and Adams teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Hicks further teaches wherein the one or more programs further include instructions for:
in response to detecting the movement, forgoing movement of the first indicator ([0069] describes a handle can be dragged in either direction to expand or contract the highlight forgoing movement of the other handle).

Regarding dependent claim 4, the combination of Hicks and Adams teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Hicks further teaches wherein the one or more additional characters includes a first word and a second word different from the first word (Fig. 6b; [0068] shows the highlighted text section includes a plurality of words (i.e. first word and second word when detecting a drag action), and wherein visually distinguishing the one or more additional characters includes:
at a first time, visually distinguishing the first word (Fig. 6a-6b; [0068] “… dragging to highlight may highlight individual characters at a time …” Examiner notes that the user initiates the drag started at letter ‘t’. A first time t1 is when the drag passed letter ‘h’ and ‘e’ at which the first word ‘the’ is highlighted); and
at a second time after the first time, visually distinguishing the second word (Fig. 6a-6b; [0068] “… dragging to highlight may highlight individual characters at a time …” Examiner notes a second time t2 is when the drag passed letter ‘s’ at which the second word ‘brambles’ is highlighted), wherein a character of the one or more additional characters is not visually distinguished between the first time and the second time (Fig. 6a-6b; [0068] “… dragging to highlight may highlight individual characters at a time …” Examiner notes between t1 and t2, letters ‘b’, ‘r’, ‘a’, ‘m’, ‘b’, ‘l’, ‘e’ or ‘s is not visually distinguished between the first time t1 and the second time t2);

Regarding dependent claim 6, the combination of Hicks and Adams teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Hicks further teaches wherein the one or more programs further include instructions for:
detecting liftoff of the touch gesture (Fig. 6c, Drag Released; [0068]); and
in response to detecting the liftoff, displaying a command display area adjacent to visually distinguished content (Fig. 6c, Color Picker Tool; [0069]), wherein the command display area includes an affordance that, when selected, performs a first operation on the visually distinguished content ([0069] “one of the handles is also a color picker tool, which can be used to change the highlighting color or to delete the highlighting (by selecting the X deletion graphic on the current highlight color in this example case)”).

 dependent claim 8, the combination of Hicks and Adams teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Hicks further teaches wherein the one or more programs further include instructions for:
while displaying the first indicator and the second indicator (Fig. 6c, Highlight Handle; [0069] “When selected, the highlighted text section includes two handles on either end of the section”):
detecting a second touch gesture at the second indicator;
after detecting the second touch gesture at the second indicator, detecting movement of the second touch gesture ([0069] “the highlighted text section includes two handles on either end of the section, as can be seen in FIG. 6 c, that can be used to expand or contract the highlighting in either direction (from the handle's original location) by dragging the handle as desired”); and
in response to detecting the movement of the second touch gesture, changing a number of characters in the plurality of sets of characters that are visually distinguished ([0068] “In some embodiments, dragging to highlight may highlight entire words at a time, while in other embodiments, dragging to highlight may highlight individual characters at a time. In yet another embodiment, individual characters may be highlighted until a space within the text is highlighted, causing only entire words to be highlighted after the space has been highlighted” Examiner note that either highlighting entire words at a time or individual characters at a time will change a number of characters in the plurality of sets of characters that are visually distinguished during the drag).

 dependent claim 9, the combination of Hicks and Adams teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Hicks further teaches wherein the one or more programs further include instructions for:
while displaying one or more visually distinguished characters in the content, receiving a command to perform a second operation (Fig. 6c; [0069] “…  a color picker tool, which can be used to change the highlighting color or to delete the highlighting (by selecting the X deletion graphic on the current highlight color”; Fig. 4c; [0065] “… a copy selection tool that can be tapped/selected (as opposed to being dragged to expand/contract the selected text) to copy the selected text section”); and
in response to receiving the command:
performing the second operation on the one or more visually distinguished characters ([0069] describes only the highlighted text section is changed the selected color or deleted according to the command selection; [0065] describes only the selected text section is copied accordingly); and
forgoing performance of the second operation on one or more characters that are not visually distinguished in the content ([0069] describes only the highlighted text section is changed the selected color or deleted according to the command selection; [0065] describes only the selected text section is copied accordingly).

Regarding dependent claim 26, the combination of Hicks and Adams teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Adams further teaches wherein the initial portion of the touch gesture is a tap-and-hold gesture or a double-tap gesture ([0034] “The touch criteria may include one or more of touch 

Regarding independent claim 10, it is a method claim that corresponding to the device of claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Regarding independent claim 11, it is a medium claim that corresponding to the device of claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Regarding dependent claim 12, it is a method claim that corresponding to the device of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 13, it is a method claim that corresponding to the device of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 15, it is a method claim that corresponding to the device of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding dependent claim 17, it is a method claim that corresponding to the device of claim 8. Therefore, it is rejected for the same reason as claim 8 above.

dependent claim 18, it is a method claim that corresponding to the device of claim 9. Therefore, it is rejected for the same reason as claim 9 above.

Regarding dependent claim 27, it is a method claim that corresponding to the device of claim 26. Therefore, it is rejected for the same reason as claim 26 above.

Regarding dependent claim 19, it is a medium claim that corresponding to the device of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 20, it is a medium claim that corresponding to the device of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 22, it is a medium claim that corresponding to the device of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding dependent claim 24, it is a medium claim that corresponding to the device of claim 8. Therefore, it is rejected for the same reason as claim 8 above.

Regarding dependent claim 25, it is a medium claim that corresponding to the device of claim 9. Therefore, it is rejected for the same reason as claim 9 above.

Regarding dependent claim 28, it is a medium claim that corresponding to the device of claim 26. Therefore, it is rejected for the same reason as claim 26 above.

Claims 5, 7, 14, 16, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks, in view of Adams as applied in claims 1, 10, 11 further in view of Thomson et al. (hereinafter Thomson), 2004/0135818 A1.

Regarding dependent claim 5, the combination of Hicks and Adams teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Hicks does not explicitly disclose wherein visually distinguishing the set of characters includes an animation of a selection representation that starts at a first size and finishes at a second size smaller than the first size.
However, in the same field of endeavor, Thomson teaches wherein visually distinguishing the set of characters includes an animation of a selection representation that starts at a first size and finishes at a second size smaller than the first size ([0033]-[0034] describes a selection representation of an image is animated by enlarging for a predetermined period before returning back to its previous display state; [0027] describes the images may comprise characters).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of animating images to reflect user selection as suggested in Thomson into Hicks and Adams’s system because both of these systems are addressing techniques for interacting with digital content on touch screen devices, and by incorporating the teaching of Thomson into Hicks and Adams would improve the integrity of Hicks and Adams's system by 

Regarding dependent claim 7, the combination of Hicks and Adams teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Hicks does not explicitly disclose wherein:
in accordance with a determination that the plurality of sets of characters are editable, the predetermined time is a first value; and
in accordance with a determination that the plurality of sets of characters are not editable, the predetermined time is a second value less than the first value.
However, in the same field of endeavor, Thomson teaches in accordance with a determination that the plurality of sets of characters are editable, the predetermined time is a first value ([0013]-[0014] describes when the displayed images (i.e. set of characters) is selected, the selected image is animated (i.e. editable) for a predetermined period); and
in accordance with a determination that the plurality of sets of characters are not editable, the predetermined time is a second value less than the first value ([0013]-[0014] implies when the displayed images (i.e. set of characters) is not selected, the selected image is not animated (i.e. not editable), that is the animation time is 0).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of visually distinguishing selected images for a predetermined period based on time or events as suggested in Thomson into Hicks and Adams’s system because both of these systems  into Hicks and Adams would improve the integrity of Hicks and Adams's system by animating the selected characters for a predetermined period.

Regarding dependent claim 14, it is a method claim that corresponding to the device of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 16, it is a method claim that corresponding to the device of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Regarding dependent claim 21, it is a medium claim that corresponding to the device of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 23, it is a medium claim that corresponding to the device of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered.
Applicant’s prior art arguments with respect to the pending claims have been considered but they are moot in view of the new ground(s) of rejections presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143